Citation Nr: 1137119	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) from the Board in April 2008.  A transcript of that hearing is of record.

In a February 2009 decision, the Board denied entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus.  In addition, the Board remanded the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) for additional development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Board again remanded the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

In an October 2010 Joint Motion to Vacate and Remand In Part, the parties agreed that vacatur and remand was required regarding the Veteran's claim for a rating in excess of 20 percent for his service-connected diabetes mellitus, as the Board failed to explain how VA complied with the duty to assist under 38 U.S.C.A. § 5103A where there appeared to be evidence of a worsening of his symptoms since his last VA examination.  It was noted that the Board failed to address whether a new examination was warranted given the Veteran's last examination regarding his service-connected diabetes mellitus was provided in January 2004 and that he testified that his condition had worsened since his last examination during his April 2008 Board hearing. 

A July 2011 letter from the Board notified the Veteran that the VLJ who conducted his April 2008 Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  In his August 2011 response, the Veteran indicated that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record.

Upon return from the Court, the Board sent a letter to the Veteran and his representative in August 2011 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the AOJ to consider the evidence or whether he waived this right and wanted the Board to consider any additional evidence submitted.  See generally 38 C.F.R. § 20.1304 (2010).  

In September 2011, the Veteran signed and returned the 90-Day Letter Response Form and submitted additional evidence and argument in support of his appeal.  He further indicated that he waived his right to have his case remanded to the agency of original jurisdiction (AOJ) for review of the newly submitted evidence but requested that the Board continue to hold the case for the remainder of the 90-day response period as additional materials might be submitted.  However, later that month, in a VA Form 119 (Report of Contact), it was noted that the Veteran indicated that he had no further argument or evidence to submit.  He was assured that his case would be forwarded to the Board for readjudication.  Considering his assertions, the Board may proceed with appellate review without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board is cognizant that the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, continues to be in appellate status.  The Appeals Management Center (AMC) appears to be in the process of completing the remand directives from the September 2010 Board remand discussed above before returning the matter to the Board for further appellate review.  As such, the Board will take no further action on this matter at this time and will await recertification of the Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, from the AMC. 

The appeal for entitlement to an evaluation in excess of 20 percent for diabetes mellitus is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an evaluation in excess of 20 percent for diabetes mellitus is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA examination in January 2004 to evaluate his service-connected diabetes mellitus.  During his April 2008 hearing, the Veteran testified that his diabetes mellitus had gotten significantly worse since that time, with symptomatology of increased insulin intake, special diet, and inability to control blood sugar levels.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected diabetes mellitus.

The claims file reflects that the Veteran has received VA medical treatment for his service-connected diabetes mellitus from the VA Medical Center (VAMC) in Biloxi, Mississippi, and the VA Outpatient Clinic (VAOPC) in Pensacola, Florida; however, as the claims file only includes treatment records from those providers dated up to August 2007 (with assorted incomplete treatment notes dated from August 2007 to October 2010), any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, a document indicating that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits effective from March 27, 2011, was associated with the record in September 2011.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matter on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected diabetes mellitus from the Biloxi VAMC and Pensacola VAOPC for the period from August 2007 to the present.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

3.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA diabetes examination to determine the severity of his service-connected diabetes mellitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an accurate and fully descriptive assessment of the Veteran's diabetes, including specific discussion on whether control of the diabetes requires insulin, restricted diet, and regulation of activities (the avoidance of strenuous occupational or recreational activities).  The examiner should also evaluate and discuss the severity of all related complications of diabetes mellitus that the Veteran has experienced since July 2003.  The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the November 2007 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

